Citation Nr: 0124513	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-15 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to restoration of a 50 percent rating for 
service-connected bipolar disorder, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1992 to 
September 1995.

A May 1996 rating decision granted service connection and 
assigned a 50 percent rating bipolar disorder, effective 
September 23, 1995.  This matter comes before the Board of 
Veterans' Appeals (Board) following a September 1999 decision 
of the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that proposed a reduction 
of a 50 percent rating assigned for service-connected bipolar 
disorder to a 30 percent rating.  A December 1999 RO hearing 
was held.  By a February 2000 RO decision, the proposed 
reduction was implemented, effective May 1, 2000.  Appellant 
appealed that rating reduction.  It appears from appellant's 
substantive arguments that the appellate issue is limited to 
entitlement to restoration of the 50 percent rating for 
bipolar disorder.  


REMAND

In September 1999, the veteran filed a timely notice of 
disagreement (NOD) with the RO's September 1999 decision that 
proposed reducing her rating from 50 to 30 percent.  See 
Gallegos v. Gober, 14 Vet. App. 50 (2000) (any expression of 
a desire for review suffices as a NOD).  However, neither the 
statement of the case issued in May 2000, nor the 
supplemental statement of the case issued in September 2000, 
provided the veteran with notice of the laws and regulations 
governing reductions of disability ratings (to particularly 
include 38 C.F.R. § 3.344(a))--they only provided her notice 
of the laws and regulations governing claims for increased 
ratings (only some of which-to include 38 C.F.R. §§ 4.1 and 
4.2-are also pertinent to a rating reduction).  See Kitchens 
v. Brown, 7 Vet. App. 320, 324-5 (1995) and Brown v. Brown, 
5 Vet. App. 413, 420-21 (1993) (emphasizing that, in a rating 
reduction case, the burden of proof is on VA to establish 
that the reduction was proper, and not upon the veteran to 
establish his/her entitlement to a higher rating).  As the 
statement of the case and the supplemental statement of the 
case issued in this case were deficient, a remand for the 
issuance of an appropriate statement of the case addressing 
the issue of whether the rating reduction was proper is 
required.  Id.; 38 C.F.R. § 19.29 (2000).  

The RO should also undertake any other additional development 
and/or notification deemed warranted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which, among other things, redefines the obligations 
of VA with respect to the duties to notify and assist a 
claimant.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000 (November 9, 2000), or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099.  See also VAOPGCPREC 
11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Such development could include, but is not limited to, 
obtaining and associating with the record any additional, 
relevant psychiatric treatment records.  Specifically, the 
Board notes that the veteran reported that she has received 
treatment for her psychiatric disorder at VA medical centers 
(VAMCs) in Columbia, Charleston, and Savannah as well as at 
the Savannah VetCenter and from a private physician.  
However, it is unclear as to whether copies of treatment 
records from all of the above sources have been associated 
with the claims folder, particularly those that predate the 
effective date of the reduction in question.  In this regard, 
the Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).



For the foregoing reasons, this issue is hereby REMANDED to 
the RO for the following actions:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 ("Act") is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
Such development may include obtaining 
and associating with the record all 
outstanding pertinent medical records 
from the VAMCs in Columbia, 
Charleston, and Savannah as well as at 
the Savannah VetCenter and from the 
private physician discussed by the 
veteran (but not named), and any other 
source(s) or facility(ies) identified 
by the veteran.  If any requested 
records are not available, or the 
search for any such records otherwise 
yields negative results, that fact 
should be noted in the veteran's 
claim's file, and the veteran and her 
representative so notified.

2. The veteran is also free to submit any 
pertinent medical or other records in 
her possession, and the RO should 
afford her the opportunity to do so 
before adjudicating the issue on 
appeal.  

3. The RO must ensure that the requested 
development has been completed (to the 
extent feasible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  

4. After undertaking the requested 
development, and any other indicated 
development and/or notification and 
development action, the RO should 
adjudicate whether the reduction in 
rating for the veteran's disability 
was proper in light of all pertinent 
evidence (to include that identified 
herein) and all pertinent legal 
authority.  The RO must provide full 
reasons and bases for its 
determination.

5. If the decision remains adverse to the 
veteran, the RO should issue a proper 
statement of the case addressing the 
propriety of the reduction.  The 
statement of the case must reflect 
consideration of the relevant evidence 
of record, to include that addressed 
herein, and citation to and discussion 
of pertinent legal authority governing 
reductions in rating, such as 
38 C.F.R. §§ 3.344(a), (as identified 
in the Kitchen and Brown cases, cited 
to above).  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


